DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 28: The equation needs to be written clearly, as it is hard to read. Appropriate correction is required.
Claim Objections
Claims 2 and 12 objected to because of the following informalities:  
Claims 1 (line 9), 11 (line 8), 21 (line 9) should read “a SVR value…” instead of “an SVR value…”
The preamble of claims 2 and 12 should read “…. wherein the wave parameters further include at least,” instead of ““…. wherein the wave parameters include at least…” This is because claim 1 already lists the first three wave parameters, systolic, diastolic, and dicrotic notch amplitude.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “display device” in claims 1, 10, 11, 20, 21, and 25 invoke 35 U.S.C. 112(f) due to the following reasons:
•	Generic placeholder for “means” is “device”
•	The display device is not modified by sufficient structure for performing the claimed function, displaying, in the claims.
•	The specification provides structure of the display device, a LCD screen (Page 7, lines 22-23 in the specification as filed).
The limitation “communications system” in claim 27 invokes 35 U.S.C. 112(f) due to the following reasons:
•	Generic placeholder for “means” is “system”
•	The communications system is not modified by sufficient structure for performing the claimed function, “transmitting a plurality of measurements from the PPG sensor,” in the claims or specification. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 12, 20, and 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 12, it is unclear whether “systolic peak amplitude/slope from systolic peak to trough” means systolic peak amplitude divided by slope from systolic peak to trough, or if it means systolic peak amplitude or slope from systolic peak to trough. Same for “diastolic peak amplitude/slope from diastolic peak to trough”. For purposes of examination, this is being interpreted as systolic peak amplitude or slope from systolic peak to trough and diastolic peak amplitude or slope from diastolic peak to trough.
In claim 10 it is unclear if the “plurality of finger PPG sensors” are in addition to the PPG sensor mentioned in claim 1 of if they are the PPG sensor mentioned in claim 1. For purposes of examination this is being interpreted as in addition to the PPG sensor mentioned in claim 1.
In claim 20 it is unclear if the “plurality of finger PPG sensors” are in addition to the PPG sensor mention in claim 11 of if they are the PPG sensor mentioned in claim 11. For purposes of examination this is being interpreted as in addition to the PPG sensor mentioned in claim 11.
Claim 20 recites the limitation "...each finger PPG sensor..." in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim limitation “communications system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is lacking adequate structure for the communications system to perform the claimed functions. The communications system, element 906, is specified in the specification as filed (Page 15, lines 15-20), but fails to identify the structure that can perform the function of transmitting a plurality of measurements from the PPG sensor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8, 10-15, 18, and 20-27 are rejected under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including determining wave parameters recorded by a PPG sensor and calculating a SVR value from the determined wave parameters. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of determining wave parameters recorded by a PPG sensor and calculating a SVR value 
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 11 recites displaying an SVR value, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The display of the SVR value does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the displayed SVR value, nor does the method use a particular machine to perform the Abstract Idea. 
Next, the claim as a whole is analyzed to determine where any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites the additional step of displaying the SVR value on the display device. Displaying a measurement on a display device is Well-Understood, Routine, and Conventional (WURC) as taught in (Wise: US 20140088469 A1 – Paragraph [0044]).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the 
Regarding claim 1 and 21, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited PPG sensor is a generic sensor configured to perform pre-solutional data gathering activity, the display device as mentioned above is a generic device configured to perform WURC displaying (Wise: US 20140088469 A1 – Paragraph [0044]), and the computer system is configured to perform the Abstract Idea.  According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Claims 2 and 12 further limit the wave parameters used to determine the SVR value, but does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claims 3-4 and 13-14 further limit how to determine the plurality of wave parameters to determine the SVR value, but does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claims 8 and 18 further limit the function of the computer system by having a LED indicator light blink when a pulse is detected, but does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claims 10 and 20 further limit determining the SVR values from multiple PPG sensors and displaying the average SVR value on the display device. This does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claim 15 further limits the orientation of the computer system within the device. This does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claims 22, 23, and 24 recite the steps of diagnosing a patient by comparing a sepsis/CHF threshold to an SVR value which sets forth a judicial exception. These steps describe a concept performed in the human mind (including an observation, evaluation, and judgment). Thus, the claims are drawn to a Mental Process, which is an Abstract Idea.
Claim 25 further limits the function of the display device by displaying the SVR value on a display device in order for a health professional to diagnose a patient. This does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claim 26 recites the step in treating a patient based on a diagnosis which further limits the use of displayed SVR value. The display of the SVR value alone does not automatically cause treatment to be administered nor does it change treatment. Therefore, this claim doesn’t recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claim 27 recites additional elements, a communications system that transmits the measurements from the PPG sensor. The communications system is generically recited, does not represent an improvement in technology, and is not tied to the judicial exception, and therefore this element does not integrate the judicial exception into a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 11, 13-14, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20140058229 A1 – cited by Applicant) in view of Klimashov (RU 2308876 C2) and Lovejoy (US-20120197142-A1).
Regarding claims 1 and 11, Su teaches a device and method for measuring systemic vascular resistance (SVR), the device and method comprising (Paragraph [0070] – Peripheral Vascular Resistance is the same as Systemic Vascular Resistance):  a photoplethysmography (PPG) sensor (Paragraph [0020], element 12); a display device (Paragraph [0025], element 28); and a computer system programmed to perform operations comprising (Paragraphs [0023] and [0025]): determining a plurality of wave parameters from a cardiac waveform signal detected by the PPG sensor (Paragraphs [0044] – [0046]), wherein the wave parameters include at least a systolic peak amplitude, a diastolic peak amplitude (Paragraph [0070] and Fig. 6), and determining SVR value based on the wave parameters (Paragraph [0070]).
Su fails to teach the wave parameter, dicrotic notch amplitude, to determine SVR. Klimashov teaches using the dicrotic notch amplitude to determine SVR (Pages 3 (lines 8-11) 
Su also fails to teach displaying the SVR value on the display device. Lovejoy teaches displaying a SVR value on a display device (Paragraph [0051] of Lovejoy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of Su to be programmed to display the determined SVR value, as taught by Lovejoy, in order to provide a visual measure of a patient’s vasculature status (Paragraph [0051] of Lovejoy). 
Regarding claims 3 and 13, Su teaches wherein determining the plurality of wave parameters comprises determining the plurality of wave parameters for each window of a plurality of sliding windows over the cardiac waveform signal (Paragraphs [0070] and [0079]).
Regarding claims 4 and 14, Su teaches wherein determining the SVR value comprises determining average wave parameters for each of the wave parameters based on the wave parameters for each window of the sliding windows and determining the SVR value based on the average wave parameters (Paragraphs [0070] and [0079]).
Regarding claim 21, the device of Su in view of Klimashov further in view of Lovejoy, as discussed above, inherently comprises one or more non-transitory computer readable mediums storing instructions for a device comprising at least one processor that, when executed by the at least one processor, cause the at least one processor to perform the operations recited in the claim.
Regarding claim 27, Su teaches a communications system for transmitting a plurality of measurements from the PPG sensor (Paragraph [0023]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20140058229 A1 - cited by applicant) in view of Klimashov (RU 2308876 C2) and Lovejoy (US-20120197142-A1) as applied to claims 1 and 11 above, and further in view of Park (US 20140125491 A1 – cited by Applicant).
Sue in view of Klimashov and Lovejoy teach claims 1 and 11 as described above. Regarding claims 8 and 18, Su in view of Klimashov and Lovejoy fail to teach the computer system is programmed to cause the LED indicator light to blink with a pulse detected from the cardiac waveform signal. Park teaches a computer system programmed to cause a LED indicator light to blink with a pulse detected from a cardiac waveform signal (Paragraphs [0124] and [0126] of Park). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Su in view of Klimashov and Lovejoy to have the computer system to be programmed to cause a LED indicator light to blink with a pulse detected from a cardiac waveform signal, as taught by Park, to provide indication of the user’s heart rate. (Paragraph [0126] of Park). 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20140058229 A1 – cited by applicant) in view of Klimashov (RU 2308876 C2) and Lovejoy (US-20120197142-A1) as applied to claims 1 and 11 above, and further in view of Buse (US 6591125 B1)
Su in view of Klimashov and Lovejoy teach claims 1 and 11, as described above. Regarding claims 10 and 20, Su in view of Klimashov and Lovejoy fail to teach a plurality of finger PPG sensors, wherein the computer system is programmed to determine a finger SVR .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20140058229 A1 - cited by applicant) in view of Klimashov (RU 2308876 C2) and Lovejoy (US-20120197142-A1) as applied to claim 11 above, and further in view of Del Mar (US 6605046 B1 – cited by Applicant).
Su in view of Klimashov and Lovejoy teach claim 11 as described above. Su in view of Klimashov and Lovejoy fail to teach a computer system housed in a device comprising a battery and a housing divided into at least first and second compartments, wherein the computer system is stored in the first compartment, and wherein the battery is stored in the second compartment and the second compartment is accessible by a removable battery cover. Del Mar teaches a computer system housed in a device comprising a battery and a housing divided into at least first and second compartments (col.7 lines 33-62; Figure 4, housing (22), batteries (98) of Del Mar), wherein the computer system is stored in the first compartment (Figure 4, col.8 lines 7-18 of Del Mar), and wherein the battery is stored in the second compartment and the second compartment is accessible by a removable battery cover (Figure 4, col. 8 lines 19-26 of Del Mar). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Su in view of Klimashov and Lovejoy to have a housing .
Claims 22 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20140058229 A1 – cited by applicant) in view of Klimashov (RU 2308876 C2) and Lovejoy (US-20120197142-A1) as applied to claim 11 above, and further in view of Lee (Estimation of cardiac output and systemic vascular resistance using a multivariate regression model with features selected from the finger photoplethysmogram and routine cardiovascular measurements – cited by Applicant). 
Su in view of Klimashov and Lovejoy teach claim 11 as described above. Regarding claim 22, Su in view of Klimashov and Lovejoy fail to teach diagnosing a patient with congestive heart failure (CHF), sepsis, kidney disease, or liver disease based on the SVR value. Lee teaches diagnosing a patient with congestive heart failure (CHF), sepsis, kidney disease, or liver disease based on a SVR value (Page 2 – Background – Paragraph 3 of Lee). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Su in view of Klimashov and Lovejoy to diagnose a patient with congestive heart failure (CHF), sepsis, kidney disease, or liver disease based on the SVR value, as taught by Lee, in order to detect sepsis within a patient (Page 2 – Background – Paragraph 3 of Lee).
Regarding claim 23, Su in view of Klimashov and Lovejoy fail to teach diagnosing the patient comprises comparing, by the computer system, the SVR value to a sepsis threshold value and diagnosing the patient with sepsis if the SVR value is below the sepsis threshold value. Lee 
Regarding claim 24, Su in view of Klimashov and Lovejoy fail to teach diagnosing the patient comprises comparing, by the computer system, the SVR value to a CHF threshold value and diagnosing the patient with CHF if the SVR value exceeds the CHF threshold value. Lee teaches diagnosing a patient comprises comparing, by a computer system, the SVR value to a CHF threshold value and diagnosing the patient with CHF if the SVR value exceeds the CHF threshold value (Page 2 – Background – Paragraph 3 of Lee – In order to diagnose one with CHF (hemorrhagic shock indicates CHF), the SVR value has to be higher than the normal CHF value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having data from Figure 4 and Table 2 to configure the system of Su in view of Klimashov and Lovejoy to diagnose a patient comprises comparing, by a computer system, the SVR value to a CHF threshold value and diagnosing the patient with CHF if the SVR value exceeds the CHF threshold value as taught by Lee, in order to detect Congestive Heart Failure in a patient (Page 2 – Background – Paragraph 3 of Lee).
Regarding claim 25, the SVR value displayed by Su in view of Klimashov further in view of Lovejoy is displayed to a health professional, wherein the health professional may use the SVR value to diagnose the patient (Paragraphs [0003], [0049], and [0051] of Lovejoy).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US 20140058229 A1 – cited by applicant) in view of Klimashov (RU 2308876 C2), Lovejoy (US-20120197142-A1) and Lee (Estimation of cardiac output and systemic vascular resistance using a multivariate regression model with features selected from the finger photoplethysmogram and routine cardiovascular measurements – cited by applicant), as applied to claim 22 above, and further in view of  Awad (The relationship between the photoplethysmographic waveform and systemic vascular resistance).
Su in view of Klimashov, Lovejoy, and Lee teach claim 22 as described above. Regarding claim 26, Su in view of Klimashov, Lovejoy, and Lee fail to teach treating the patient for CHF, sepsis, kidney disease, or liver disease based on diagnosing the patient with CHF, sepsis, kidney disease, or liver disease. Awad teaches treating a patient for CHF, sepsis, kidney disease, or liver disease based on diagnosing the patient with CHF, sepsis, kidney disease, or liver disease (Page 368 – Discussion – Paragraph 1 of Awad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Su in view of Klimashov, Lovejoy, and Lee to treat the patient for CHF, sepsis, kidney disease, or liver disease based on diagnosing the patient with CHF, sepsis, kidney disease, or liver disease, as taught by Awad, in order to treat septic shock within a patient (Page 368 – Discussion – Paragraph 1 of Awad).
Allowable Subject Matter
Claims 2 and 12 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claims 2 and 12, Su (US 20140058229 A1), Kumar (EP 2829223 A1), Zuckerman-Stark (US 8512240 B1) and Elegendi (On the Analysis of Fingertip Photoplethysmogram Signals) were considered when finding prior art.
Su teaches the wave parameters consisting of systolic peak amplitude/slope from systolic peak to trough and diastolic peak amplitude/slope from diastolic peak to trough (Paragraph [0070] and Fig. 6 of Su). Kumar teaches systolic peak-to-notch time (Paragraph [0058] of Kumar). Elegendi teaches the inflection point area (II. PPG Features and Its Applications 3) Pulse Area, Fig. 10 of Elegendi), systolic peak-to-systolic peak time (II. PPG Features and Its Applications 4) Peak to Peak Interval A. Photoplethysmogram, Fig. 11 of Elegendi), and inverse of trough-to-systolic peak time (II. PPG Features and Its Applications B. First Derivative Photoplethysmogram, 1) Diastolic point definition, Fig. 14 of Elegendi).
Zuckerman-Stark (US 8512240 B1) teaches peak to notch and notch to trough but does not compare the two values or use them in a ratio (Table 1). None of the prior art teaches or suggests, either alone or in combination, a device or a method wherein a computer system is configured to determine an SVR value using all of the wave parameters recited in claims 2 and 12, in combination with the other claimed elements or steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cotter (The role of cardiac power and systemic vascular resistance in the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791